Motion for an appeal from a judgment of the Marshall Circuit Court convicting W.B. Sanders, Glenn Smith and W.G. McCloud of the offense of confederating and banding together for the purpose if intimidating another, and fixing the punishment of each at a fine of $100. *Page 366 
The sole ground urged for reversal of the judgment is error in the summoning and formation of the grand jury, but the alleged error was not presented to the trial court in the motion and grounds for a new trial and cannot be considered by the Court of Appeals. Criminal Code of Practice, Sec. 274; Hopkins v. Commonwealth, 279 Ky. 370, 130, S.W.2d 764; Bowling v. Commonwealth, 230 Ky. 387, 19 S.W.2d 1086; Thompson v. Commonwealth, 122 Ky. 501, 91 S.W. 701.
Appeal denied. Judgment affirmed.